Citation Nr: 1414843	
Decision Date: 04/04/14    Archive Date: 04/11/14

DOCKET NO.  13-32 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to an increased (compensable) rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel



INTRODUCTION

The Veteran had active service from August 1966 to August 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal of an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

A CLAIM FOR SERVICE CONNECTION FOR A DISABILITY MANIFESTED BY LOSS OF BALANCE IS REFERRED TO THE RO FOR APPROPRIATE ACTION.  See VA Form 9, dated November 15, 2013.

The physical claims file and the electronic Virtual VA file have been reviewed.


FINDINGS OF FACT

1. The relevant competent evidence is in relative equipoise as to whether the Veteran has PTSD related to his active service.

2. It is not shown that at any time during the appeal period the Veteran has hearing acuity worse than Level I in the right ear and Level II in the left ear.
 

CONCLUSIONS OF LAW

1. Resolving reasonable doubt in the Veteran's favor, the criteria are met for service connection for PTSD.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2013).

2. A compensable rating for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 4.85 Diagnostic Code 6100, 4.86 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

With regard to the claim for service connection for PTSD, in light of the favorable action taken herein, discussion of whether VA has met its duties of notification and assistance is not required, and deciding the claim at this time is not prejudicial to the Veteran.

As for the claim for a higher evaluation for bilateral hearing loss, the Veteran was provided an appropriate VCAA letter in August 2010.  The Board concludes that the duty to notify has been met.  The Board further concludes that the duty to assist has been met, as the Veteran's pertinent treatment records have been secured and he was afforded appropriate VA examinations in December 2010 and September 2013.  There is no indication that there is any other relevant evidence outstanding in this claim, and the Board will proceed with consideration of the Veteran's appeal.

II. Service Connection for PTSD

The Veteran asserts that he has PTSD as a result of stressful experiences while he served in the Republic of Vietnam.  Specifically, he reported fear of being hit by mortars and other firepower and witnessing several marines get shot and killed.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009).

To establish entitlement to service connection for PTSD a Veteran must provide: (1) medical evidence diagnosing PTSD; (2) a link, established by medical evidence, between current symptoms of PTSD and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f) (2013).  A Veteran may be granted service connection for any disease initially diagnosed after discharge, but only if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2013).

On July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by relaxing, in certain circumstances, the evidentiary standard for establishing the occurrence of the required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010), and 75 Fed. Reg. 41092 (July 15, 2010) (correcting the effective and applicability dates from July 12, 2010 to July 13, 2010).  The revisions apply to, among others, claims appealed before July 13, 2010, but not yet decided by the Board.

Specifically, 38 C.F.R. § 3.304(f) was amended to read that if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

The Veteran's DD Form 214 shows that his specialty title was Combat Engineer and that he served in Vietnam.  His service personnel records confirm he participated in operations in Vietnam from December 1967 to August 1968, including Operation Hue City in the Thia Thien Province and Operation Scotland II in the Quang Tri Province.  In light of the above, and given that there is no reason to doubt the Veteran's credibility, the Board accepts as true that the alleged stressors of being fired at with mortars and other firepower and witnessing fellow marines get shot and killed occurred as described.

VA outpatient treatment records and a private mental health letter confirm that the Veteran is currently receiving mental health treatment for PTSD that is related to his claimed stressors.  However, in April 2011 and September 2013, the Veteran received VA examinations for his PTSD, and both examiners declined to make a diagnosis of PTSD.

Upon a review of the evidence of record, the issue of whether the Veteran has PTSD that is related to his verified in-service stressors is in relative equipoise, i.e., about evenly balanced for and against his claim. In these situations, the Veteran is given the benefit of the doubt.  Consequently, resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran has PTSD that was incurred in service.  38 C.F.R. § 3.102.  See Ashley v. Brown, 6 Vet. App. 52, 59 (1993), citing 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (under the "benefit- of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the veteran shall prevail upon the issue).  As such, the Board will grant this appeal.


III. Increased Rating for Hearing Loss

The Veteran has had service connection for his bilateral hearing loss since May 1979.  He currently has a noncompensable rating and believes he is entitled to a higher rating.  He submitted a claim for an increased rating in July 2010.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155.  The appropriate evaluation for hearing impairment is determined under the criteria in 38 C.F.R. §§ 4.85, 4.86.

The Rating Schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, based on testing (by a state-licensed audiologist) including pure tone thresholds and speech discrimination (Maryland CNC test).  See 38 C.F.R. § 4.85.  Where the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or there is an exceptional pattern of hearing impairment (as defined in 38 C.F.R. § 4.86) the rating may be based solely on puretone threshold testing.  See 38 C.F.R. § 4.85 (c), and Table VIA.  One exceptional pattern of hearing impairment occurs when the puretone thresholds in each of the four frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) are 55 decibels or greater.  Another occurs when the puretone threshold at 1000 hertz is 30 decibels or less, and the threshold at 2000 hertz is 70 decibels or more.  See 38 C.F.R. § 4.86(a)(b).  Table VII is used to determine the rating assigned by combining the Roman numeral designations for hearing impairment of each ear.

Ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The Court has held that "staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran has provided a July 2010 private audiogram from Beltone in support of his claim for an increased rating.  However, this examination is not adequate for VA purposes as speech discrimination was determined by the NU-6 test, rather than the Maryland CNC test.  See 38 C.F.R. § 4.85(a).    

The Veteran was afforded a VA examination for his hearing in December 2010.  Audiometric testing results were as follows:

HERTZ
500
1,000
2,000
3,000
4,000
RIGHT
10
10
10
20
55
LEFT
5
10
10
25
90

Puretone average for the right ear was 24 and for the left ear was 34.  Speech recognition ability was measured at 96 percent in the right ear and 88 percent in the left ear.  Applying these values to the rating criteria results in a numeric designation of Level I in the right ear and Level II in the left ear.  See 38 C.F.R. § 4.85, Table VI.  Application of the levels of hearing impairment in each ear to Table VII at 38 C.F.R. § 4.85 produces a noncompensable rating.

In September 2013, the Veteran had another VA examination for his bilateral hearing loss.  His audiometric testing results were as follows:

HERTZ
500
1,000
2,000
3,000
4,000
RIGHT
5
10
10
20
55
LEFT
5
10
5
15
75

Puretone average for the right ear was 24 and for the left ear was 26.  Speech recognition ability was measured at 96 percent in both ears.  Applying these values to the rating criteria results in a numeric designation of Level I in both ears.  See 38 C.F.R. § 4.85, Table VI.  Application of the levels of hearing impairment in each ear to Table VII at 38 C.F.R. § 4.85 produces a noncompensable rating.

On review of both audiograms, the Board notes that as the puretone threshold at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 hertz) was not 55 decibels or more; nor was the puretone threshold 30 decibels or less at 1000 hertz and 70 decibels or more at 2000 hertz.  Thus, consideration under 38 C.F.R. § 4.86, for cases of exceptional patterns of hearing loss, is not warranted.  

The Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that, "in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report."  Martinak v. Nicholson, 21 Vet. App. 447, 455   (2007). The Board notes that the September 2013 VA examination report has a section which the examiner reported that the Veteran's bilateral hearing loss affected his daily life and ability to work insofar as the Veteran reported that he doesn't hear well and has high frequency hearing loss.  Therefore, the Board finds that the VA examination report is in substantial compliance with the guidelines of Martinak.

In sum, the Veteran's right ear hearing loss is not shown to be worse than Level I and his left ear hearing loss is not shown to be been worse than Level II.  These results fall squarely within the schedular criteria for noncompensable rating.  The criteria for a compensable disability rating are therefore not met.

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted a higher schedular rating.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

IV. Extra-Schedular Consideration

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).

The Court has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the Board finds the first Thun element is not satisfied.  Although the criteria for hearing loss are strictly based on examination findings that are plugged into tables to determine the level of disability, built into this rating system is the recognition that the disability may impose functional impairment based on the Veteran's ability to understand speech.  Hence, the rating is based, in part, on speech recognition.  The audiologists have noted the Veteran's reports of difficulty hearing when there is background noise and an inability to hear well.  Although the speech discrimination testing does not duplicate all listening situations, it offers consideration as to the level of functional impairment due to Veteran's ability to understand speech by testing without the assistance of hearing aids. Testing under these conditions more likely demonstrates greater functional impairment than testing under the more optimal situation of with listening with hearing aids.  Thus, the criteria reasonably describe the Veteran's disability picture, which is manifested by the impairment in understanding speech.  Bilateral decreased hearing acuity is a manifestation that is specifically contemplated in the rating criteria.  In short, there is nothing exceptional or unusual about the Veteran's bilateral hearing loss disability because the rating criteria reasonably describe his disability level and symptomatology.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.


ORDER

Entitlement to service connection for PTSD is granted.

Entitlement to an increased (compensable) rating for bilateral hearing loss is denied.


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


